Case 3:16-cv-02435-BRM-DEA Document 252 Filed 11/05/19 Page 1 of 2 PagelD: 3520

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

AGNES LAWSON, et al.,
Plaintiffs,
V. : Civil Action No.: 3:16-cv-2435-BRM-DEA
PRAXAIR, INC., et al.,

Defendants.

 

THIS MATTER having come before the Discovery Master through the September 9, 2019
letter application of Third-Party Defendant University Medical Center of Princeton at Plainsboro
(UMCPP), and the September 23, 2019 letter application of Defendants and Third-Party Plaintiffs
Praxair, Inc., Praxair Distribution, Inc. (PDI) and Praxair Distribution Mid-Atlantic, LLC (PDMA)
(collectively, Praxair), each raising various discovery issues; and the Discovery Master having
considered the parties’ written submissions and heard oral argument; and good cause appearing
for the entry of this Order,

IT IS on this 5** day of November, 2019,
ORDERED AS FOLLOWS:

1. UMCPP’s application seeking more specific information as to PDMA and PDI, and their roles
with respect to the Grab n’Go Vantage oxygen tank (GNG), is:

(a) Granted as to The Third Set of Interrogatories, Nos. 12, 13, 16, 18 and 19; and the Fourth Set
of Interrogatories, Nos. 6 and 7.

(b) Denied as to the Third Set of Interrogatories, Nos. 14 and 17, and as to the Fourth Set of
Interrogatories, No. 9, as the existing responses are deemed sufficiently specific.

(c) Granted as to Third Set of Document Demands Nos. 4, 5, 6, and 14.

2. UMCPP’s application seeking additional documentation regarding the joint venture and
subsequent merger between PDMA and PDI is Denied as to the Third Set of Document Demands,
No. 21; the Fourth Set of Document Demands, Nos 3-12; and the Fourth Set of Interrogatories,
Nos. 10-11.

3. UMCPP’s application in No. 24 of the Third Set of Interrogatories, which seeks the identity of
any other hospital that entered into the same form of PSA, is Denied on the basis that it is not
reasonably calculated to lead to the discovery of admissible evidence.

4. Praxair’s application to compel production of the Joint Commission Report is Denied.
Case 3:16-cv-02435-BRM-DEA Document 252 Filed 11/05/19 Page 2 of 2 PagelD: 3521

5. With respect to Praxair’s Third Set of Discovery Requests, Document Request No. 4, UMCPP
shall amend their response to state expressly that no non-privileged documents are being
withheld, and identify by Bates number the privileged documents that are responsive to this
request.

6. Praxair’s application with respect to the New Jersey Patient Safety Act is Granted in Part;
UMCPP shall submit the disputed documents to the Discovery Master for in camera review to
determine whether said privilege applies in whole or in part.

4

,

S| VBA

 

 

=
Harry G. Carroll, JLADr(Ret.), Discovery Master
